                Case 17-20759          Doc 63       Filed 11/14/19 Entered 11/14/19 16:13:25                          Desc Main
                                                       Document Page 1 of 1

                                                   United States Bankruptcy Court
                                                Northern District of Illinois, Eastern Division

       IN RE:    Mashawn Williams                                      )              Chapter 13
                                                                       )              Case No. 17 B 20759
                 Debtor(s)                                             )              Judge LaShonda A. Hunt

                                                             Notice of Motion

           Mashawn Williams                                                           Debtor A ttorney: David M Siegel
           783 Buffalo Ave Apt 1                                                      via Clerk's ECF noticing procedures
           Calumet City, IL 60409


                                                                                      >    Dirksen Federal Building
       On December 02, 2019 at 9:00 am, I will appear at the location listed to the   >    219 South Dearborn
       right, and present this motion.                                                >    Courtroom 719
                                                                                      >    Chicago, IL 60604
       I certify under penalty of perjury that this office caused a copy of this
       notice to be delivered to the persons named above by U.S. mail or by the
       methods indicated on or before Friday, November 15, 2019.                      /s/ MARILYN O. MARSHALL
                                                                                      MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case for Failure to Make Plan Payments

       Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
       [6], stating:

       On July 12, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
       January 22, 2018, for a term of 36 months with payments of $200.00.

       The status of the debtor's plan is:   Current Month           Cash Due             Cash Received     Payment Default
                                                   28                $5,214.10              $4,530.82          $683.28

       A summary of the 12 most recent receipt items is set forth below:              Report Date: 11/14/2019
                                                                                      Due Each Month: $200.00
                                                                                      Next Pymt Due: 12/11/2019

            Date      Ref Num                Amount                           Date      Ref Num                  Amount
SPU00189490517W-NATIONAL
        05/24/2019        RAILRO                $92.31            SPU00189490531W-NATIONAL
                                                                          06/07/2019        RAILRO                  $92.31
SPU00189490614W-NATIONAL
        06/21/2019        RAILRO                $92.31            SPU00189490712W-NATIONAL
                                                                          07/19/2019        RAILRO                  $92.31
        07/23/2019
SPU00189490715W-NATIONAL  RAILRO                $92.31            SPU00189490809W-NATIONAL
                                                                          08/16/2019        RAILRO                  $92.31
SPU00189490823W-NATIONAL
        08/30/2019        RAILRO                $92.31            SPU00189490906W-NATIONAL
                                                                          09/13/2019        RAILRO                  $92.31
        09/27/2019
SPU00189490920W-NATIONAL  RAILRO                $92.31            SPU00189491004W-NATIONAL
                                                                          10/11/2019        RAILRO                  $92.31
SPU00189491018W-NATIONAL
        10/25/2019        RAILRO                $92.31            SPU00189491101W-NATIONAL
                                                                          11/08/2019        RAILRO                  $92.31

       WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

       Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
       224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
       Ste 800
       Chicago, IL 60604
       (312)431-1300
